Case 08-35994-KRH         Doc 5775      Filed 10/09/19 Entered 10/09/19 11:44:10             Desc Main
                                       Document     Page 1 of 8


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


 In re:                                                )       Chapter 11 Case
                                                       )
 LANDAMERICA FINANCIAL GROUP, INC.,                    )
 et al.                                                )
                                                       )       Case No. 08-35994 – KRH
                                                       )       (Jointly Administered)
                                                       )
                         Debtor.                       )
                                                       )


                             MOTION TO MODIFY FINAL DECREE

          Bruce H. Matson, as wind-down agent (the “Wind-Down Agent”), hereby moves this Court

 to modify the Final Decree (as defined below) in this case, and in support thereof, states as follows:


          1.     On or about November 26, 2008, LandAmerica Financial Group, Inc., and certain

  affiliates filed for bankruptcy relief in this Court. On or about December 9, 2009, a plan of

  liquidation was confirmed (the “Confirmed Plan”), which included the appointment of Bruce H.

  Matson as liquidation trustee (the “LFG Trustee”).

          2.     After a lengthy period of administration, including numerous distributions to

  creditors, this Court entered an order on December 22, 2015 that, among other things, discharged

  the LFG Trustee, approved a wind-down budget, and closed the cases (the “Final Decree”). The

  Final Decree retains jurisdiction in this Court over matters concerning the Final Decree.




 Bruce H. Matson (Va. Bar No. 22874)
 7204 Glen Forest Drive
 Suite 102
 Richmond, VA 23226
 (804) 714-7326
          LFG Wind-Down Agent
Case 08-35994-KRH       Doc 5775     Filed 10/09/19 Entered 10/09/19 11:44:10              Desc Main
                                    Document     Page 2 of 8


        3.      Although the wind-down process is substantially complete, there remains

  approximately $2.875 million of unused funds. The Wind-Down Agent submits there does not

  remain any substantive tasks concerning the wind-down. As previously modified by this Court in

  a series of orders upon motion and notice as contemplated by the Confirmed Plan, the document

  retention period has run and the final documents being retained have been destroyed.

        4.      The Wind-Down Agent believes some ambiguity exists in the Final Decree and

 files this Motion seeking guidance and authority from the Court to finalize and conclude the wind-

 down process. The Wind-Down Agent requests entry of an order substantially in the form attached

 hereto as Exhibit A to address any such ambiguities and further facilitate the final administration

 of the wind-down activities.

        5.      The Wind-Down Agent has consulted with the Office of the United States Trustee

 and understands it does not oppose the form of the proposed order or the relief requested.


                                      Request to Limit Notice


        6.      Notice of this Motion (and the proposed Order) has been given as provided in the

 Certificate below.

        7.      Because the case is closed and because of the limited nature of the relief requested,

 there are few, if any, parties required to receive any notices, and, the Wind-Down Agent submits

 that the notice provided is adequate and appropriate under the circumstances. The Court has

 authority to approve the nature and extent of notice pursuant to, among other provisions, 11 U.S.C

 section 102.




                                                  2
Case 08-35994-KRH        Doc 5775    Filed 10/09/19 Entered 10/09/19 11:44:10        Desc Main
                                    Document     Page 3 of 8


                  Request to Waive Any Requirement for Separate Memorandum


        8.      Inasmuch as the authority for the relief requested in contained in this Motion,

 request is made to waive any further requirement of a memorandum in support of the Motion.


        WHEREFORE, the Wind-Down Agent hereby requests that the Court enter an order

 substantially in the form of Exhibit A attached hereto.


                                              /s/ Bruce H. Matson_________________
                                              Bruce H. Matson, LFG Wind-Down Agent


 Bruce H. Matson (Va. Bar No. 22874)
 7204 Glen Forest Drive
 Suite 102
 Richmond, VA 23226
 (804) 714-7326
        LFG Wind-Down Agent




                                                  3
Case 08-35994-KRH        Doc 5775     Filed 10/09/19 Entered 10/09/19 11:44:10               Desc Main
                                     Document     Page 4 of 8


                                         CERTIFICATION

         I hereby certify that, in addition to any notice provided to parties in the closed case by the
 electronic notification system, the foregoing Motion was served on October 9, 2019 by electronic
 mail to the following parties:

                                         Robert Van Arsdale
                                          Shannon Pecoraro
                                     Office of the U.S. Trustee
                                         701 E. Broad Street
                                       Richmond, VA 23219
                                 robert.b.van.arsdale@usdoj.gov &
                                   shannon.pecoraro@usdoj.gov

                               The Liquidation Oversight Committee
                                   c/o Thomas Luther, Chairman
                                        80 N. Stetson Street
                                 Two Prudential Plaza, Suite 5600
                                         Chicago IL 60601
                                  thomas.luther@prudential.com

                                           Guy A. Davis
                                            Protiviti, Inc.
                                  1051 East Cary Street – Suite 602
                                       Richmond, VA 23219
                                      guy.davis@protiviti.com

                                  Robb Evans, Dissolution Trustee
                                       11450 Sheldon Street
                                Sun Valley, California 91352-1121
                                     revans@robbevans.com &
                                    skrishnan@robbevans.com

                                         LeClairRyan, PLLC
                                c/o Lynn Tavenner, Chapter 7 Trustee
                                           20 N. 8th Street
                                        Richmond, VA 23219
                                     ltavenner@tb-lawfirm.com

                                                       /s/ Bruce H. Matson
                                                       Bruce H. Matson, LFG Wind-Down Agent

                                                   4
Case 08-35994-KRH        Doc 5775    Filed 10/09/19 Entered 10/09/19 11:44:10              Desc Main
                                    Document     Page 5 of 8
                                                                                            EXHIBIT A


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


 In re:                                               )       Chapter 11 Case
                                                      )
 LANDAMERICA FINANCIAL GROUP, INC.,                   )
 et al.                                               )
                                                      )       Case No. 08 – 35994 - KRH
                                                      )       (Jointly Administered)
                                                      )
                        Debtor.                       )
 __________                                           )


                            ORDER MODIFYING FINAL DECREE

          This matter came before the Court on the Motion of Bruce H. Matson as the wind-down

 agent (the “Wind-Down Agent”) to modify the final decree in this case (the “Motion”). It appearing

 to the Court for the reasons provided in the Motion and as presented at a hearing on the Motion,

 that the wind-down process in this matter is complete for all practical purposes, including that the

 document retention period has run and that the final documents were destroyed recently (as such

 periods were modified and approved earlier by the Court after notice), that that unused funds

 remain with the Wind-Down Agent, that some ambiguity exists in the Final Decree in this case

 and that modifying the Final Decree will facilitate the completion of the wind-down process for

 this case, the Court hereby orders as follows:


          1.    The Final Decree is hereby modified to authorize the Wind-Down Agent, subject

 to the terms of this Order, to immediately distribute all of the remaining, unused funds from the

 wind-down process, consisting of approximately $2.875 million by making charitable donations

 of such entire sum in the name of and on behalf of “LFG Liquidation Trust” to not less than ten

 (10) 501(c)(3) entities, provided that neither the Wind-Down Agent nor any of the professionals
Case 08-35994-KRH        Doc 5775     Filed 10/09/19 Entered 10/09/19 11:44:10             Desc Main
                                     Document     Page 6 of 8


 (as identified in the wind-down budget) shall have any material involvement in or benefit

 personally, reputationally, or financially as a result of such donations.

        2.      Within ten (10) days of the entry of this Order, the Wind-Down Agent shall provide

 the Office of the United States Trustee (the “UST”) with a list of the proposed recipients of the

 charitable contributions authorized in paragraph 1 above (the “Proposed Distribution List”). The

 UST shall have ten (10) days following its receipt of the Proposed Distribution List to review the

 same and to notify the Wind-Down Agent of any concerns about one or more of the proposed

 recipients. If the Wind-Down Agent and the UST are not able to resolve any such concerns raised

 by the UST, then the Wind-Down Agent shall inform the Court of the same and, after hearing from

 the Wind-Down Agent and the UST, the Court shall make such determinations as are just and

 appropriate. The Wind-Down Agent shall issue the charitable contributions authorized by this

 Order within fifteen (15) days of the earlier of (i) the absence of a timely notification by the UST

 to the Wind-Down Agent concerning the Proposed Distribution List or (ii) after entry of an order

 by the Court resolving any concerns about the Proposed Distribution List issue.

        3.      Upon entry of this order and subsequently thereafter until the balance of the LFG

 Wind-Down account (The “Wind-Down Account”) reaches zero, the Wind-Down Agent shall

 provide the UST with copies of any and all checks, transmittals, or any other evidence of any

 transfer from the Wind-Down Account as well as evidence of the balance of the Wind-Down

 Account.

        4.      Upon completion of the actions authorized and required by this Order, the Wind-

 Down Agent shall be considered to have been discharged as the Wind-Down Agent.

        5.      To the extent not modified herein the Final Decree and its terms are hereby

 reaffirmed.



                                                   2
Case 08-35994-KRH         Doc 5775    Filed 10/09/19 Entered 10/09/19 11:44:10               Desc Main
                                     Document     Page 7 of 8


         The Clerk is directed to send copies of this Order upon entry to the undersigned.




 ENTERED:
                                              UNITED STATES BANKRUPTCY JUDGE




 I ASK FOR THIS:




 Bruce H. Matson (Va. Bar No. 22874)
 7204 Glen Forest Drive
 Suite 102
 Richmond, VA 23226
 (804) 697-2000

         LFG Wind-Down Agent


 SEEN:




 Robert B. Van Arsdale
 Shannon F. Peoraro
 Office of U.S. Trustee
 701 East Broad Street
 Richmond, VA 23219

         Assistant U.S. Trustee




                                                 3
Case 08-35994-KRH      Doc 5775    Filed 10/09/19 Entered 10/09/19 11:44:10        Desc Main
                                  Document     Page 8 of 8


                         LOCAL RULE 9022-1 CERTIFICATION

        Pursuant to Local Rule 9022-1(C), I hereby certify that the foregoing Order has been
 endorsed by or served upon all necessary parties.




                                             Bruce H. Matson, LFG Wind-Down Agent




                                             4
